Exhibit 10.1

 

SUPPLY AGREEMENT

 

(ConAgra Foods to MGP Ingredients)

 

THIS SUPPLY AGREEMENT (the “Agreement”), dated as of this 24th, day of October,
2008, by and between CONAGRA FOODS FOOD INGREDIENTS COMPANY, INC., a Delaware
corporation (“SUPPLIER”), and MGP Ingredients, Inc., a Kansas corporation
(“BUYER”).

 

RECITALS:

 

(A)                                  THE BUYER DESIRES TO SECURE A SOURCE OF
SUPPLY FOR VARIOUS INGREDIENTS WHOSE SPECIFICATIONS ARE DESCRIBED IN EXHIBIT “A”
(THE “INGREDIENTS”); AND

 

(B)                                 SUPPLIER DESIRES TO SELL SUCH INGREDIENTS TO
BUYER ON THE TERMS HEREIN.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises, and the mutual covenants
hereinafter set forth, the parties hereby agree as follows:

 


1.                                       PURCHASE/SALE OF INGREDIENTS.  DURING
THE TERM OF THIS AGREEMENT BUYER SHALL PURCHASE ALL OF ITS REQUIREMENTS OF THE
INGREDIENTS FROM SUPPLIER, AND SUPPLIER SHALL SELL TO BUYER ALL OF BUYER’S
REQUIREMENTS OF THE INGREDIENTS AS PROVIDED HEREIN.


 


1.1          INGREDIENTS; SPECIFICATIONS.  ALL INGREDIENTS SUPPLIED HEREUNDER
SHALL BE PREPARED, PROCESSED, PACKAGED AND HANDLED IN STRICT ACCORDANCE WITH THE
PRODUCT STANDARDS AND SPECIFICATIONS WHICH HAVE BEEN FURNISHED BY SUPPLIER TO
BUYER (THE “SPECIFICATIONS”) AND ARE ATTACHED TO EXHIBIT A.  BUYER SHALL HAVE
THE RIGHT TO MAKE REASONABLE CHANGES TO THE SPECIFICATIONS UPON 30 DAYS PRIOR
WRITTEN NOTICE TO SUPPLIER; PROVIDED, HOWEVER, THAT IN THE EVENT OF ANY MATERIAL
CHANGE IN SPECIFICATIONS THE PRICING FOR ALL AFFECTED PRODUCTS WILL BE AMENDED
BY THE PARTIES IN WRITING PRIOR TO SUPPLIER’S OBLIGATION TO DELIVER SUCH
INGREDIENTS.


 


1.2          ORDERS.  ALL ORDERS FOR INGREDIENTS SHALL BE SUBMITTED BY BUYER TO
THE SALES OFFICE DESIGNATED BY SUPPLIER FROM TIME TO TIME.  SUPPLIER SHALL
CONFIRM ACCEPTANCE OF BUYER’S ORDERS BY FACSIMILE OR E-MAIL AFTER RECEIPT OF
BUYER’S ORDER.  IN THE SAME COMMUNICATION, SUPPLIER SHALL CONFIRM WITH THE BUYER
THE DATE OF DELIVERY OF THE INGREDIENTS COVERED BY THE ORDER.  BUYER UNDERSTANDS
THAT ORDERS MUST BE PLACED AT LEAST 7 DAYS IN ADVANCE OF DELIVERY FOR ITEMS
COVERED BY THIS AGREEMENT.


 


1.3          FACILITIES; EQUIPMENT; SUBCONTRACTORS.  SUPPLIER SHALL OWN, LEASE
OR OTHERWISE HAVE AVAILABLE ALL LABOR, EQUIPMENT, MACHINERY AND RAW MATERIALS
NECESSARY TO PRODUCE, HANDLE AND PACKAGE THE INGREDIENTS IN COMPLIANCE WITH THE
SPECIFICATIONS AND BUYER’S SCHEDULING REQUIREMENTS.  SUPPLIER SHALL NOT

 

--------------------------------------------------------------------------------

*** indicates that material deemed confidential has been omitted from this
document pursuant to a request for confidential treatment under Exchange Act
Rule 24b-2 and 5 U.S.C. 552(b)(4) and has been filed separately with the Office
of the Secretary of the Securities and Exchange Commission

 

--------------------------------------------------------------------------------



 


SUBCONTRACT ANY ASPECT OF THE PRODUCTION OF INGREDIENTS WITHOUT PRIOR APPROVAL
FROM BUYER.


 


1.4          SHIPMENT AND DELIVERY.  ALL FLOUR INGREDIENTS SOLD BY SUPPLIER TO
BUYER HEREUNDER SHALL BE DELIVERED F.O.B. BUYER’S FACILITY UNLESS OTHERWISE
AGREED TO BY BOTH PARTIES.  TITLE TO AND RISK OF LOSS OF THE FLOUR INGREDIENTS
SHALL PASS FROM SUPPLIER TO BUYER WHEN SO DELIVERED.


 


1.5          PRODUCT CODING.  SUPPLIER SHALL UTILIZE THE PRODUCT CODING SYSTEM
AS DESCRIBED IN THE SPECIFICATIONS AND WILL CODE ALL INGREDIENTS IN ACCORDANCE
THEREWITH.


 


1.6          FORECASTS.  ON THE DATE HEREOF AND DURING THE FIRST WEEK OF EACH
MONTH HEREAFTER, BUYER SHALL PROVIDE SUPPLIER WITH WRITTEN, NONBINDING FORECASTS
OF THE BUYER’S PURCHASE REQUIREMENTS FOR EACH OF THE INGREDIENTS FOR THE
FOLLOWING 3 MONTHS.


 


1.7          CREDIT.  UPON EXECUTION OF THIS AGREEMENT, BUYER SHALL DEPOSIT ***
WITH SUPPLIER.  ON MONDAY OF EACH WEEK DURING THE TERM OF THIS AGREEMENT,
SUPPLIER WILL SEND BUYER A STATEMENT LISTING THE BALANCE DUE FOR OUTSTANDING
INGREDIENTS SHIPMENTS AND BUYER WILL PAY THE BALANCE DUE ON SUCH STATEMENT ON
TUESDAY OF EACH WEEK BY ELECTRONIC FUNDS TRANSFER.  IF EITHER MONDAY OR TUESDAY
IS A HOLIDAY, THEN THE RESPECTIVE INVOICING AND/OR PAYMENT WILL BE DELAYED TO
THE FOLLOWING BUSINESS DAY RESPECTIVELY.  FROM TIME TO TIME, SUPPLIER RESERVES
THE RIGHT TO MODIFY THE CREDIT TERMS EXTENDED TO BUYER UNDER THIS AGREEMENT.


 


1.8          ADDITIONAL TERMS:  THE PARTIES HEREBY AGREE THAT THE TERMS
CONTAINED IN SUPPLIER’S STANDARD PRODUCT CONTRACT ATTACHED HERETO AS EXHIBIT C
SHALL SERVE TO SUPPLEMENT THE TERMS OF THIS AGREEMENT BUT THIS AGREEMENT SHALL
CONTROL OVER ANY TERMS OF THE PRODUCT CONTRACT THAT MODIFY OR CONTRADICT THE
TERMS OF THIS AGREEMENT.


 


2.                                       PURCHASE PRICE.


 


2.1          THE PRICE TO BE PAID BY BUYER FOR FLOUR INGREDIENTS SHALL BE BASED
ON THE FORMULAS SET FORTH IN EXHIBIT “B”.


 


2.2          SUPPLIER SHALL PROVIDE A PRICING SHEET FOR THE INGREDIENTS ON A
***BASIS AND SUCH PRICING SHALL BE EFFECTIVE UNTIL SUPPLIER PROVIDES A NEW
PRICING SHEET.  SUPPLIER AGREES, AT A MINIMUM, TO PROVIDE AN UPDATED PRICING
SHEET TO BUYER *** AND SUPPLIER RESERVES THE RIGHT TO UPDATE THE PRICING SHEET
ON *** BASIS.  THE PRICING SHEETS WILL CONTAIN THE CURRENT *** PRICING FOR THE
INGREDIENTS BY MONTH FOR THE NEXT *** PERIOD.  THE PURCHASE PRICE FOR THE
INGREDIENTS SOLD HEREUNDER WILL BE BASED ON THE *** PRICING SHEET OR *** PRICING
SHEET, IF


 

--------------------------------------------------------------------------------

*** indicates that material deemed confidential has been omitted from this
document pursuant to a request for confidential treatment under Exchange Act
Rule 24b-2 and 5 U.S.C. 552(b)(4) and has been filed separately with the Office
of the Secretary of the Securities and Exchange Commission

 


2

--------------------------------------------------------------------------------



 


APPLICABLE, CORRESPONDING TO THE DATE AND TIME OF BUYER’S ORDER AND SHALL BE SET
FORTH IN A WRITTEN OR ELECTRONIC CONFIRMATION WHICH SHALL BE SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT.


 


2.3          THE LABOR COMPONENTS OF THE MARGIN CHARGE WILL BE ADJUSTED *** BY
THE PERCENT CHANGES (WHETHER UP OR DOWN) IN THE BUREAU OF LABOR AND STATISTICS
PRODUCER PRICE INDEX FOR NON-FARM BUSINESS UNIT LABOR COST.  THE ENERGY
COMPONENTS OF THE MARGIN CHARGE WILL BE ADJUSTED *** BY THE PERCENT CHANGES
(WHETHER UP OR DOWN) IN THE BUREAU OF LABOR AND STATISTICS PRODUCER PRICE INDEX
FOR COMMERCIAL ELECTRIC POWER.  SHOULD THE BUREAU OF LABOR AND STATISTICS CEASE
REPORTING THE PRODUCER PRICE INDEX FOR EITHER OF THE ABOVE INDICES, THEN THE
ADJUSTMENTS FOR BOTH LABOR AND ENERGY SHALL BE BASED ON THE PERCENTAGE CHANGES
IN THE BUREAU OF LABOR AND STATISTICS PRODUCER PRICE INDEX FOR INTERMEDIATE
MATERIALS, SUPPLIES AND COMPONENTS.


 


3.                                       MARKET INFORMATION.  AN IMPORTANT
COMPONENT OF THE SERVICE SUPPLIER PROVIDES TO BUYER IS TO INFORM BUYER OF
GENERAL MARKET AND INDUSTRY CONDITIONS, INCLUDING INFORMATION RELATED TO THE
WHEAT MARKET.  SUPPLIER WILL PROVIDE BUYER INFORMATION ON THE WHEAT MARKET ON A
WEEKLY BASIS OR AS REQUESTED BY BUYER.


 


4.                                       TERM.  THIS AGREEMENT SHALL COMMENCE ON
THE DATE HEREOF AND CONTINUE HEREAFTER FOR AN INITIAL PERIOD OF FIVE (5) YEARS,
SUBJECT TO TERMINATION AS SET FORTH IN SECTION 7 HEREOF.  THIS AGREEMENT SHALL
AUTOMATICALLY RENEW FOR ONE ADDITIONAL PERIOD OF FIVE (5) YEARS UNLESS EITHER
PARTY GIVES THE OTHER WRITTEN NOTICE OF TERMINATION AT LEAST ONE HUNDRED AND
EIGHTY (180) DAYS PRIOR TO THE END OF THE INITIAL TERM.


 


5.                                       QUALITY CONTROL.


 


5.1          INSPECTION.  BUYER (OR ITS DESIGNATED REPRESENTATIVES) SHALL, UPON
48 HOURS’ PRIOR WRITTEN NOTICE, DURING ANY PRODUCTION OPERATIONS CONTEMPLATED
UNDER THIS AGREEMENT, HAVE THE RIGHT TO INSPECT THE SUPPLIER’S FACILITIES,
PROCEDURES AND EQUIPMENT UTILIZED IN PRODUCING THE INGREDIENTS.  BUYER (OR ITS
DESIGNATED REPRESENTATIVES) SHALL COMPLY WITH ALL OF SUPPLIER’S STANDARD
FACILITY ENTRY POLICIES AND PROCEDURES.  IF ANY SUCH FACILITIES, PROCEDURES OR
EQUIPMENT ARE NOT IN ACCORDANCE WITH APPLICABLE PROCEDURES STANDARD TO THE
INDUSTRY AND/OR THE SPECIFICATIONS, SUPPLIER SHALL TAKE IMMEDIATE ACTION TO
CORRECT SUCH DEFICIENCIES AT NO COST TO BUYER.  IT IS UNDERSTOOD THAT BUYER IS
RESPONSIBLE FOR THE COSTS, AND ENTITLED TO THE RESULTS, OF ANY SUCH INSPECTION. 
SUPPLIER SHALL ADVISE BUYER PROMPTLY OF ANY REPORT, VIOLATION, CITATION OR OTHER
ADVERSE ACTION WHICH HAS BEEN PROVIDED TO SUPPLIER BY ANY AGENT OR
REPRESENTATIVE OF ANY GOVERNMENTAL AGENCY OR AUTHORITY WHICH COULD REASONABLY BE
EXPECTED TO ADVERSELY IMPACT SUPPLIER’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER
THIS

 

--------------------------------------------------------------------------------

*** indicates that material deemed confidential has been omitted from this
document pursuant to a request for confidential treatment under Exchange Act
Rule 24b-2 and 5 U.S.C. 552(b)(4) and has been filed separately with the Office
of the Secretary of the Securities and Exchange Commission

 


3

--------------------------------------------------------------------------------



 


AGREEMENT.  NO SUCH INSPECTIONS BY BUYER SHALL RELIEVE SUPPLIER OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 

SUPPLIER will provide BUYER annually with a copy of its third-party food safety
audit for its facilities which provide Products to BUYER.

 


5.2          HACCP.  SUPPLIER HEREBY REPRESENTS THAT IT SHALL PRODUCE ALL
INGREDIENTS PURSUANT TO THE HACCP PLAN CURRENTLY IN PLACE AT THE FACILITIES.  AT
THE DISCRETION OF BUYER, SUPPLIER MAY BE REQUIRED TO PROVIDE A REPRESENTATION ON
AT LEAST A SEMI-ANNUAL BASIS THAT IT IS IN COMPLIANCE WITH THE HACCP PLAN AT THE
FACILITIES.  SUPPLIER REPRESENTS THAT IT WILL UPDATE THE HACCP PLAN AS REQUIRED
BY GOVERNMENTAL AGENCIES AND THAT IT SHALL MAKE SUCH UPDATES AVAILABLE FOR
REVIEW.


 


5.3          CERTIFICATIONS.  SUPPLIER WILL PROVIDE THE FOLLOWING CERTIFICATIONS
ON ANNUAL BASIS AS REQUESTED BY BUYER:


 


A.                                       KOSHER CERTIFICATE;


B.                                      HALAL CERTIFICATE, OR HALAL SUITABILITY
STATEMENT;


C.                                       CONTINUING GUARANTEE (FDA);


D.                                      CERTIFICATE OF ORIGIN;


E.                                       MELAMINE FREE STATEMENT;


F.                                         GMO FREE STATEMENT;


G.                                      ALLERGEN STATEMENT;


H.                                      BOVINE SPONGIFORM ENCEPHALOPATHY
(BSE)/TRANSMISSIBLE SPONGIFORM ENCEPHALOPATHY (TSE) FREE STATEMENT;


I.                                          RESIDUAL PESTICIDE ANALYSIS (EACH
NEW CROP YEAR); AND


J.                                          HEAVY METALS ANALYSIS (MOST
CURRENT).


 


6.                                       PROPRIETARY INFORMATION.  EACH PARTY
SHALL TREAT AS CONFIDENTIAL ALL TERMS, PRICING, SPECIFICATIONS AND OTHER
INFORMATION SUPPLIED BY THE OTHER PARTY OR OBTAINED AS A RESULT OF PERFORMANCE
UNDER THIS AGREEMENT.  NEITHER PARTY SHALL DISCLOSE ANY INFORMATION RELATED TO
OR DISCLOSED UNDER THIS AGREEMENT TO ANY PERSON NOT AUTHORIZED BY THE OTHER
PARTY IN WRITING TO RECEIVE IT, UNLESS REQUIRED BY LAW TO DO SO. 
NOTWITHSTANDING THE ABOVE, NEITHER PARTY SHALL HAVE AN OBLIGATION OF
CONFIDENTIALITY WITH RESPECT TO INFORMATION WHICH:  (I) WAS IN THE PUBLIC DOMAIN
AT THE TIME OF RECEIPT FROM THE OTHER PARTY, OR WHICH SUBSEQUENTLY ENTERS INTO
THE PUBLIC DOMAIN THROUGH NO FAULT OF THE RECEIVING PARTY; (II) WAS KNOWN AND
CAN BE SHOWN TO HAVE BEEN KNOWN BY THE RECEIVING PARTY AT THE TIME OF RECEIPT
FROM THE OTHER PARTY AND WAS NOT PREVIOUSLY ACQUIRED FROM THE OTHER PARTY ON A
CONFIDENTIAL BASIS; OR (III) BECOMES KNOWN TO THE RECEIVING PARTY ON A
NON-CONFIDENTIAL BASIS THROUGH A THIRD PARTY WHOSE OWN ACQUISITION AND
DISCLOSURE WERE INDEPENDENT OF THE OTHER PARTY.


 


7.                                       REPRESENTATIONS AND WARRANTIES OF
SUPPLIER.  SUPPLIER WARRANTS AND REPRESENTS THAT ALL INGREDIENTS SHALL, UPON
DELIVERY TO BUYER:


 


4

--------------------------------------------------------------------------------


 

(A)                                  COMPLY WITH ALL APPLICABLE FEDERAL AND
STATE LAWS, RULES AND REGULATIONS INCLUDING, WITHOUT LIMITATION, THE FEDERAL
FOOD, DRUG AND COSMETIC ACT AND THE FEDERAL MEAT INSPECTION ACT;

 

(B)                                 BE GOODS THAT ARE ARTICLES WHICH, UNDER THE
PROVISIONS OF SECTION 404, 505 OR 512 OF THE FEDERAL FOOD, DRUG AND COSMETIC
ACT, MAY BE INTRODUCED INTO INTERSTATE COMMERCE;

 

(C)                                  NOT BE MISBRANDED WITHIN THE MEANING OF ANY
FEDERAL, STATE OR LOCAL LAW, WHEN BEARING LABELS IN ACCORDANCE WITH THE
SPECIFICATIONS; AND

 

(D)           BE UNADULTERATED, MERCHANTABLE AND FIT FOR HUMAN CONSUMPTION UNDER
APPLICABLE U.S. LAW, AND OTHERWISE COMPLY WITH THE SPECIFICATIONS.

 


8.                                       DEFAULT AND TERMINATION.


 


8.1                                 DEFAULT UNDER THIS AGREEMENT SHALL MEAN:


 

(I)            IN RESPECT TO EITHER PARTY:  (I) AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS WHICH IS NOT DISMISSED WITHIN THIRTY (30) DAYS; OR (II) ANY PROCEEDING
RELATING TO BANKRUPTCY, INSOLVENCY OR DEBTOR’S RELIEF BEING INITIATED BY OR
AGAINST SUCH PARTY UNLESS SUCH PROCEEDING IS DISMISSED OR THIS AGREEMENT IS
ASSUMED IN SUCH PROCEEDING WITHIN SIXTY (60) DAYS;

 

(II)           FAILURE BY EITHER PARTY TO FULFILL ANY OF ITS MATERIAL
OBLIGATIONS UNDER THIS AGREEMENT, WHICH IN RESPECT TO SUPPLIER SHALL INCLUDE,
BUT NOT BE LIMITED TO, SUPPLIER’S FAILURE TO:  (I) TIMELY PROVIDE THE
INGREDIENTS TO BUYER; (II) COMPLY WITH THE WARRANTIES SET FORTH IN SECTION 6; OR
(III) PERMIT BUYER TO PERFORM THE INSPECTIONS AS PROVIDED HEREIN; OR

 

(III)          FAILURE BY EITHER PARTY TO PAY ANY AMOUNT DUE TO THE OTHER WITHIN
THE TERMS AGREED TO UNDER THIS AGREEMENT, UNLESS DISPUTED IN GOOD FAITH BY SUCH
PARTY.

 


8.2           THE DEFAULTING PARTY SHALL BE GIVEN TEN (10) DAYS TO CURE A
DEFAULT AFTER RECEIVING WRITTEN NOTICE FROM THE NON-DEFAULTING PARTY.  IF THE
DEFAULTING PARTY FAILS TO CURE IN SUCH TEN (10) DAY PERIOD, THE NON-DEFAULTING
PARTY MAY IMMEDIATELY TERMINATE THIS AGREEMENT UPON WRITTEN NOTICE TO THE
DEFAULTING PARTY.


 


8.3           EXPIRATION OR TERMINATION OF THIS AGREEMENT SHALL NOT AFFECT ANY
RIGHTS OR OBLIGATIONS OF EITHER PARTY WHICH HAVE ACCRUED THROUGH THE DATE OF
TERMINATION OR EXPIRATION, OR WHICH OTHERWISE SURVIVE TERMINATION IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS.  NOTHING HEREIN SHALL PREVENT EITHER PARTY FROM
SEEKING SPECIFIC PERFORMANCE OR DAMAGES FOR BREACH IN RESPECT OF ANY RIGHT OR
OBLIGATION CONTAINED IN THIS AGREEMENT.  THE RIGHTS AND REMEDIES SET FORTH IN
THIS SECTION 7 SHALL BE IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES THAT MAY
OTHERWISE BE AVAILABLE AT LAW OR EQUITY.

 

5

--------------------------------------------------------------------------------



 


9.                                       NONCONFORMING INGREDIENTS; RECALL.


 


9.1           INGREDIENT REPLACEMENT.  BUYER SHALL HAVE THE RIGHT BUT NOT THE
OBLIGATION TO INSPECT, ACCEPT OR REJECT NONCONFORMING INGREDIENTS.  IF SO
DIRECTED BY BUYER IN GOOD FAITH, SUPPLIER WILL REPLACE AT NO CHARGE TO BUYER ANY
INGREDIENTS THAT ARE NOT IN COMPLIANCE WITH THE SPECIFICATIONS AT THE TIME OF
DELIVERY TO BUYER.  SUPPLIER SHALL COMPLETE SUCH REPLACEMENT AS SOON AS POSSIBLE
USING ALL COMMERCIALLY-REASONABLE EFFORTS.  THE FOREGOING SHALL NOT LIMIT ANY
RIGHTS OR REMEDIES WHICH MAY OTHERWISE BE AVAILABLE TO BUYER, AND NO SUCH
INSPECTION OR ACCEPTANCE OF THE INGREDIENTS SHALL RELIEVE SUPPLIER OF ITS
OBLIGATIONS HEREUNDER.


 


9.2           RECALL OF INGREDIENTS.  BUYER SHALL HAVE THE RIGHT AT ANY TIME, IN
ITS COMMERCIALLY REASONABLE DISCRETION, TO ORDER A RECALL, IN WHOLE OR IN PART,
THAT RELATES TO ANY OF THE INGREDIENTS PURCHASED FROM SUPPLIER HEREUNDER.  BUYER
AND SUPPLIER AGREE TO PROMPTLY COMMUNICATE WITH EACH OTHER REGARDING ANY
CONDITION OR EVENT THAT COULD RESULT IN SUCH A RECALL.  SUPPLIER AGREES TO
COOPERATE FULLY WITH BUYER IN EFFECTING ANY SUCH RECALL OF INGREDIENTS THAT, AT
THE TIME OF DELIVERY BY SUPPLIER TO BUYER, DO NOT CONFORM TO THE SPECIFICATIONS
OR TO ANY OTHER REPRESENTATIONS OR WARRANTIES OF SUPPLIER SET FORTH HEREIN.  TO
THE EXTENT PRACTICABLE, BUYER AGREES TO GIVE SUPPLIER ADVANCE NOTICE OF ANY SUCH
RECALL, TO WORK WITH SUPPLIER TO COORDINATE SUCH RECALL AND, CONSISTENT WITH
BUYER’S RESPONSIBILITIES, TO MINIMIZE THE IMPACT OF SUCH RECALL ON BUYER AND
SUPPLIER.  SUPPLIER SHALL BEAR THE COST (INCLUDING THE REPLACEMENT COST OF
INGREDIENTS) OF ANY SUCH RECALL THAT ARISES AS THE RESULT OF ANY ACT, OMISSION
OR DEFAULT THAT OCCURS OR FAILS TO OCCUR IN RESPECT TO THE INGREDIENTS PRIOR TO
DELIVERY TO BUYER.  BUYER SHALL BEAR THE COST OF ANY RECALL THAT RESULTS FROM
ANY ACTION OR INACTION WHICH AFFECTS THE INGREDIENTS AFTER DELIVERY TO BUYER. 
SUPPLIER SHALL MAINTAIN PRODUCTION RECORDS SUFFICIENT TO ENABLE BUYER TO CONDUCT
ACTUAL OR MOCK RECALLS, AS BUYER MAY DESIRE.


 


10.                                 INDEMNITY / INSURANCE / LIMITATION OF
LIABILITY.


 


10.1         INDEMNIFICATION.  EACH PARTY (“INDEMNIFYING PARTY”) SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY (“INDEMNIFIED PARTY”) AGAINST AND IN
RESPECT OF ANY AND ALL LIABILITY, LOSS, DAMAGE, DEFICIENCY OR EXPENSE RESULTING
FROM ANY BREACH OF A REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT BY THE
INDEMNIFYING PARTY UNDER THIS AGREEMENT, AND ALL ACTIONS, SUITS, PROCEEDINGS,
CLAIMS, DEMANDS, ASSESSMENTS, JUDGMENTS, COSTS AND EXPENSES (INCLUDING
REASONABLE FEES AND EXPENSES OF COUNSEL) INCIDENT TO ANY OF THE FOREGOING.


 


10.2         INSURANCE.  FOR PURPOSES OF THE ABOVE INDEMNITY, SUPPLIER AGREES
DURING THE TERM HEREOF AND FOR A MINIMUM OF ONE (1) YEAR THEREAFTER TO MAINTAIN
ADEQUATE PUBLIC LIABILITY INSURANCE WITH REPUTABLE, DULY-QUALIFIED INSURANCE
COMPANIES.  WITHIN FIFTEEN (15) DAYS OF THIS AGREEMENT, SUPPLIER SHALL FURNISH
BUYER WITH A CERTIFICATE OF INSURANCE PROPERLY EXECUTED BY THE RESPECTIVE
INSURANCE COMPANY EVIDENCING SUCH INSURANCE, GIVING THIRTY (30) DAYS NOTICE TO
BUYER IN

 

6

--------------------------------------------------------------------------------



 


THE EVENT OF CANCELLATION OR MATERIAL ALTERNATION OF SUCH COVERAGE.  FAILURE TO
MAINTAIN THE REQUIRED INSURANCE IS A MATERIAL DEFAULT OF THIS AGREEMENT WHICH
SHALL PERMIT BUYER TO TERMINATE THE AGREEMENT IMMEDIATELY.  THE INSURANCE
COVERAGE TO BE MAINTAINED HEREUNDER SHALL BE AS FOLLOWS:


 

(I)          COMMERCIAL GENERAL LIABILITY INSURANCE WRITTEN ON AN OCCURRENCE
FORM, PROVIDING BLANKET CONTRACTUAL LIABILITY COVERAGE AND PRODUCTS LIABILITY,
INCLUDING COVERAGE FOR TERRORISTIC ACTS WITH A “TERRORISM” RIDER, AGAINST CLAIMS
FOR BODILY INJURY, DEATH AND PROPERTY DAMAGE, AFFORDING MINIMUM SINGLE LIMIT
PROTECTION OF FIVE MILLION DOLLARS ($5,000,000) PER OCCURRENCE.  BUYER SHALL BE
NAMED AS ADDITIONAL INSURED UNDER THIS POLICY.

 

(II)          WORKER’S COMPENSATION INSURANCE IN ACCORDANCE WITH THE STATUTORY
REQUIREMENTS OF THE STATES WHERE SUPPLIER CONDUCTS ITS OPERATIONS, AND
EMPLOYER’S LIABILITY INSURANCE AFFORDING MINIMUM SINGLE LIMIT PROTECTION OF ONE
MILLION DOLLARS ($1,000,000) WITH RESPECT TO PERSONAL INJURY OR DEATH RESULTING
FROM ONE OCCURRENCE.

 


10.3         LIMITATION OF LIABILITY.  IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER UNDER ANY THEORY OF TORT, CONTRACT, STRICT LIABILITY OR OTHER LEGAL
OR EQUITABLE THEORY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
EXEMPLARY, SPECULATIVE OR PUNITIVE DAMAGES INCLUDING, BUT NOT LIMITED TO, LOST
PROFITS, REGARDLESS OF WHETHER OR NOT ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.


 


11.           OWNERSHIP OF INTELLECTUAL PROPERTY AND SPECIFICATIONS.  BUYER
AGREES THAT SUPPLIER (INCLUDING ITS AFFILIATED OR THIRD-PARTY LICENSORS) ARE THE
SOLE OWNERS OF ALL RIGHT, TITLE AND INTEREST IN THE SPECIFICATIONS AS WELL AS
ALL TRADEMARKS, TRADE NAMES, TRADE DRESS, LOGOS, GRAPHICS, PHOTOGRAPHS, ARTWORK
AND TEXTUAL MATERIALS (COLLECTIVELY, THE ‘‘TRADEMARKS”) USED IN CONNECTION WITH
THE PACKAGING OF THE INGREDIENTS UNDER THIS AGREEMENT, AND THAT ALL INTELLECTUAL
PROPERTY RIGHTS THAT MAY BE ACQUIRED BY USE OF THE SPECIFICATIONS OR THE
TRADEMARKS SHALL INURE TO THE SOLE BENEFIT OF THE SUPPLIER (OR ITS LICENSORS). 
BUYER AGREES TO EXECUTE SUCH FURTHER DOCUMENTS AS MAY BE REQUIRED TO EFFECTUATE
THE ASSIGNMENT TO SUPPLIER (OR ITS AFFILIATED OR THIRD-PARTY LICENSORS) OF ANY
INTELLECTUAL PROPERTY RIGHTS THAT BUYER MAY ACQUIRE IN THE SPECIFICATIONS OR THE
TRADEMARKS, INCLUDING ANY GOODWILL ASSOCIATED WITH THE SAME.  BUYER AGREES THAT
IT WILL NOT, AT ANY TIME, DO OR CAUSE TO BE DONE ANY ACT WHICH WILL IN ANY WAY
IMPAIR THE RIGHTS OF SUPPLIER (OR ITS LICENSORS) IN AND TO THE SPECIFICATIONS
AND THE TRADEMARKS.


 


12.           CONTINUOUS IMPROVEMENT:  SUPPLIER AND BUYER WILL WORK TOGETHER TO
DETERMINE THE OPTIMAL FLOUR BLENDS TO BE USED IN BUYER’S MANUFACTURING
OPERATIONS TO IMPROVE BUYER’S PRODUCTS AND PLANT EFFICIENCIES.  THIS MAY INCLUDE
SPECIFIC WHEAT VARIETIES AS WELL AS HARD WHEAT AND SPRING WHEAT BLENDS.


 


13.                                 MISCELLANEOUS.  THE FOLLOWING MISCELLANEOUS
PROVISIONS SHALL APPLY TO THIS AGREEMENT:

 

7

--------------------------------------------------------------------------------



 


13.1         NOTICES.  ALL NOTICES WHICH ARE REQUIRED OR MAY BE GIVEN PURSUANT
TO THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE SUFFICIENT IN
ALL RESPECTS IF GIVEN IN WRITING AND DELIVERED PERSONALLY OR MAILED BY
REGISTERED, CERTIFIED OR EXPRESS MAIL, POSTAGE PREPAID, OR BY REPUTABLE
OVERNIGHT COURIER OR SENT BY FACSIMILE AS FOLLOWS:


 

If to BUYER:

MGP Ingredients, Inc.

 

100 Commercial Street

 

PO Box 130

 

Atchison, KS 66002-0130

 

 

 

Attn: Legal Counsel

 

Fax: 913 367 1480

 

 

If to SUPPLIER:

ConAgra Foods Food Ingredients Company, Inc.

 

Eleven ConAgra Drive

 

Omaha, NE 68102

 

Attn: President, ConAgra Mills

 

Fax: (402) 978-5501

 

 

With a copy to:

ConAgra Foods Food Ingredients Company, Inc.

 

Five ConAgra Drive

 

Omaha, NE 68102

 

Attn: Legal Department

 

Fax: (402) 595-6149

 

or at such other address as either party hereto shall have designated by notice
in writing to the other party hereto in accordance with this Section.  All such
notices shall be deemed to have been given when so delivered personally or by
overnight courier, or if mailed as set forth above, three days after the date of
mailing, or if sent by facsimile, when received.

 


13.2         WAIVER.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED BY ANY PARTY
EXCEPT IN WRITING.  THE PARTIES HERETO AGREE THAT THE WAIVER BY ANY PARTY OF A
BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A
WAIVER OF ANY SUBSEQUENT BREACH OF THAT PROVISION BY THE SAME PARTY, OR ANY
OTHER PROVISION OR CONDITION OF THIS AGREEMENT.


 


13.3         INDEPENDENT CONTRACTORS.  THE RELATIONSHIP BETWEEN BUYER AND
SUPPLIER SHALL BE THAT OF INDEPENDENT CONTRACTORS.  THIS AGREEMENT IS NOT
INTENDED TO CREATE AND SHALL NOT BE CONSTRUED AS CREATING BETWEEN THE PARTIES
HERETO A RELATIONSHIP OF PRINCIPAL AND AGENT, JOINT VENTURERS, CO-PARTNERS, OR
ANY OTHER SIMILAR RELATIONSHIP, THE EXISTENCE OF WHICH IS HEREBY EXPRESSLY
DENIED BY THE PARTIES.


 


13.4         BINDING EFFECT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


13.5         ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE EXHIBITS
REFERENCED HEREIN) CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER

 

8

--------------------------------------------------------------------------------



 


HEREOF, AND ALL PRIOR UNDERSTANDINGS AND AGREEMENTS WITH RESPECT TO SUCH MATTER
ARE SUPERSEDED BY THIS AGREEMENT.  THIS AGREEMENT MAY NOT BE MODIFIED OR AMENDED
BY ADDITIONAL OR OTHER TERMS CONTAINED ON ANY PURCHASE ORDER OR IN ANY MANNER
EXCEPT IN WRITING DULY EXECUTED BY BOTH PARTIES.


 


13.6         ASSIGNMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED BY EITHER PARTY
HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT WILL
NOT BE UNREASONABLY WITHHELD.


 


13.7         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF DELAWARE WITHOUT RESORT TO SUCH STATE’S CHOICE OF LAW
RULES.


 


13.8         FORCE MAJEURE.  EITHER PARTY SHALL BE EXCUSED FROM PERFORMANCE
UNDER THIS AGREEMENT WHILE AND SOLELY TO THE EXTENT THAT SUCH PERFORMANCE IS
PREVENTED BY AN ACT OF GOD, STRIKE, WAR OR WAR CONDITION, ACT OF TERRORISM,
RIOT, CIVIL DISORDER, GOVERNMENT REGULATION, EMBARGO, FIRE, FLOOD OR ANY OTHER
SUCH CASUALTY BEYOND THE REASONABLE CONTROL OF SUCH PARTY.  IN THE EVENT THAT
EITHER PARTY SHALL BE UNABLE TO PERFORM ANY OF ITS OBLIGATIONS AS UNDERTAKEN, IT
SHALL PROMPTLY ADVISE THE OTHER PARTY OF ITS INABILITY TO PERFORM AND THE REASON
FOR SUCH NON-PERFORMANCE.


 

IN WITNESS WHEREOF, the parties have each executed this Agreement as of the date
first above written:

 

CONAGRA FOODS FOOD INGREDIENTS
COMPANY, INC.

 

MGP INGREDIENTS, INC.

 

 

 

By:

/s/ Paul Maass

 

By:

/s/ Timothy W. Newkirk

 

 

 

Printed Name:Paul Maass

 

Printed Name:Timothy W. Newkirk

 

 

 

Its:President & General Manager

 

Its:President & CEO

 

 

 

Date:11/06/08

 

Date:11/06/08

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Ingredients

 

Ingredient Code

 

Ingredient Description

 

Specifications

 

 

 

 

 

 

 

MGP No. 100219

 

Straight Grade Wheat Flour

 

See attached.

 

 

10

--------------------------------------------------------------------------------


 

Ingredient Purchase Specification for

 

Straight Grade Wheat Flour

 

MGP Ingredients, Inc.® Item Number:  800825

 

Straight Grade Wheat Flour will be used in food grade products and hence must be
manufactured in accordance with all applicable regulations set forth by the
Food, Drug and Cosmetic Act of 1938, as amended and the Regulations issued
thereunder.  The Straight Grade Wheat Flour must comply with all applicable
laws, rules and regulations of any applicable state or respective subdivision
thereof.

 

Kosher requirement:  Certified Kosher Pareve.

 

***

 

Quality Guarantee:

The vendor shall submit with each shipment a Certificate of Analysis (COA)
verifying the conformance to the above specification.  The COA will include all
analysis data for each property listed above and MGP Ingredients’ purchase order
number.  The COA shall arrive with the shipment attached to the Bill of Lading.

 

--------------------------------------------------------------------------------

*** indicates that material deemed confidential has been omitted from this
document pursuant to a request for confidential treatment under Exchange Act
Rule 24b-2 and 5 U.S.C. 552(b)(4) and has been filed separately with the Office
of the Secretary of the Securities and Exchange Commission

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

***

 

***.

 

(one page omitted)

 

--------------------------------------------------------------------------------

*** indicates that material deemed confidential has been omitted from this
document pursuant to a request for confidential treatment under Exchange Act
Rule 24b-2 and 5 U.S.C. 552(b)(4) and has been filed separately with the Office
of the Secretary of the Securities and Exchange Commission

 

12

--------------------------------------------------------------------------------


 

Exhibit B

 

***

 

(one page omitted)

 

U.S. DEPARMENT OF LABOR

 

BUREAU OF LABOR STATISTICS

 

Databases, Tables & Calculators by Subject

 

Data extracted on:  November 5, 2008

 

Major Sector Productivity and Costs Index

 

Series Id:

PRS85006113

Duration:

Index, 1992 = 100

Measure:

Unit Labor Costs

Sector:

Nonfarm Business

 

Year

 

Qtr1

 

Qtr2

 

Qtr3

 

Qtr4

 

Annual

 

1998

 

108.166

 

109.330

 

109.895

 

109.885

 

109.327

 

1999

 

110.936

 

111.132

 

111.315

 

111.668

 

111.268

 

2000

 

116.119

 

114.395

 

116.886

 

116.436

 

115.970

 

2001

 

118.499

 

117.583

 

117.689

 

116.830

 

117.650

 

2002

 

116.637

 

117.680

 

117.016

 

117.095

 

117.105

 

2003

 

117.677

 

117.965

 

116.618

 

117.707

 

117.485

 

2004

 

117.408

 

117.540

 

118.802

 

120.176

 

118.491

 

2005

 

120.040

 

120.527

 

121.233

 

122.681

 

121.132

 

2006

 

123.485

 

123.151

 

124.401

 

127.148

 

124.551

 

2007

 

128.686

 

127.653

 

126.883

 

128.281

 

127.873

 

2008

 

128.654

 

128.477

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** indicates that material deemed confidential has been omitted from this
document pursuant to a request for confidential treatment under Exchange Act
Rule 24b-2 and 5 U.S.C. 552(b)(4) and has been filed separately with the Office
of the Secretary of the Securities and Exchange Commission

 

13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Product Contract

 

See attached.

 

14

--------------------------------------------------------------------------------


 

Product Contract

 

SELLER

 

 

CONTRACT NO.

DATED

 

 

 

AGREES TO

SELL TO

and BUYER AGREES TO BUY from Seller the following commodities (to be
manufactured on the terms and conditions and subject to the agreements stated
below and on the back hereof.)

o  F.O.B. Carrier at shipment point, freight charges (basis car load freight
rate in effect on date of this contract) to be prepaid or allowed by Seller.

o  Delivered

(Check one)   

 

 

to

 

(Specify destination point)

BUYER

 

 

 

 

 

 

*AUTOMATIC INCREASE IN PRICE IN CERTAIN CASES:  If the time of shipment herein
specified under caption “Time of Shipment” is a longer period than sixty (60)
days from the date hereof, then in such case on installment of this contract
shipped after sixty (60) days from the date hereof and prior to the time fixed
herein for final shipment under said caption, it is agreed that the basic price
above specified per cwt. of flour made from wheat or rye shall be automatically
increased                                      cents per day, commencing on the
sixty first (61) day after the date hereof, and continuing until date of
shipment

within said time fixed herein for final shipment.

CHANGES; ADJUSTMENTS; LIMITATIONS:  Buyer may direct shipment of all or any part
of said flour in containers of a different size or kind than specified in the
above column headed “Containers” if any are therein specified, or in containers
if “Bulk” is specified in said column, in either which case the price shall be
adjusted in accordance with Seller’s package differential schedule in effect at
date hereof.  If “Bulk” is specified in said column, Seller nevertheless shall
not be obligated to ship in bulk unless so specified under the caption “Mode of
Shipment” below and then only as therein specified.

 

TIME OF SHIPMENT

On direction to be furnished by Buyer shipment is to be made as follows:

 

TERMS

DRAFT

 

BANK OF

 

 

RR DELIVERY AT DESTINATION

(Seller shall have the options as to routing

 

except as to the delivering carrier)

MODE OF SHIPMENT

(Specify whether CL, LCL, split car, mixed car, truck,

 

boat, barge, bulk R.R. car or bulk truck)

 

If shipments in bulk are specified in this paragraph, Seller may nevertheless be
required to make bulk shipments only to one or more of the following
destinations:

BY RAILROAD

BY TRUCK

 

This contract constitutes the complete agreement between the parties hereto; and
cannot be changed in any manner except in writing subscribed by Buyer and Seller
on their duly authorized officers.  CONDITIONS CONTINUED ON THE BACK HEREOF.

 

This contract is subject to confirmation by the seller at OMAHA, NEBRASKA

 

CONAGRA FOODS SELLER

 

BY

 

BUYER

 

 

BY

 

CONFIRMED BY:

 

DATE

 

CONAGRA FOODS SELLER

 

 

15

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS (Continued from the front)

 

NET WEIGHTS:  The commodities covered by this contract are sold on the basis of
net weights when packed, or, if shipped in bulk, net weights when loaded.

 

COLLECTIONS:  Where Buyer designates the collecting bank he shall be responsible
to Seller for any loss or damage to Seller by reason of any failure or default,
on the part of said bank in connection with payment by Buyer under this
contract.

 

TAXES AND FREIGHT RATES:  Any and all increases, changes, adjustments or
surcharges (including, without limitation, fuel surcharges) which may be in
connection with the freight charges, rates or classifications included as part
of this contract, shall be for the Buyer’s account.  The prices set forth in the
within contract include any and all taxes, impositions, exactions, or charges of
every nature in effect on the date of the execution hereof.  Any and all taxes,
impositions, executions, or charges, or any increase therein, whether for
revenue or for regulation of commerce, or for any other purpose, not in effect
on the date of this contract, which may, prior to the completion of deliveries
hereunder, be levied, imposed, required, or increased by the United States or
any State thereof or other Governmental agency on or measured in terms of any of
the finished products remaining unshipped and which are to be delivered
hereunder, or on or measured in terms of any commodity used in the manufacture
of such containers, or the processing, purchase, sale, holding for sale,
distribution, dealing in, transportation, use or handling of any of such
products, commodities or containers, if paid or borne by Seller directly or
indirectly shall be billed separately to Buyer, where not prohibited by law, and
where the determination of the amount of the tax, imposition, exaction, charge
or increase per cwt. or other unit of measure is possible of calculation by the
application of any official published conversion rate or otherwise, and shall be
paid by Buyer to Seller.  Any of such taxes, impositions, exactions, charges or
increases which the Seller shall be finally relieved from paying or which shall
be later refunded or returned to Seller at any time and for any cause shall be
refunded or credited to Buyer by Seller as promptly as possible after deduction
by Seller of any reasonable expenses incurred in preventing collection of such
taxes, impositions, exactions, charges or increases or in obtaining or securing
such refunds or returns and in making such reimbursement to Buyer, and after
paying and discharging all tax liabilities to which Seller may be subjected by
reason of its having been relieved from paying such taxes, impositions,
exactions, charges or increases or having secured such refunds or returns. 
Seller shall be under no obligation to contest the validity of any such tax,

 

16

--------------------------------------------------------------------------------


 

imposition, exaction, charge or increase or to prosecute any such claims for
refunds or returns, but in the event Seller does not elect to contest such
taxes, impositions, exactions, charges or increases, or to prosecute such claims
for refunds, Buyer shall be entitled to an assignment or mutually acceptable
conditions of all to Seller’s rights and causes of action in the premises.

 

SHIPMENTS:  When the basis of shipment is F.O.B. delivery of goods by the Seller
to the carrier at point of shipment shall constitute delivery to Buyer, subject
to the lien of Seller for the unpaid purchase price.  Buyer shall furnish Seller
complete shipping instructions (and when required, the necessary containers) at
least ten (10) days before the time of shipment.  If there is more than one
installment of goods shipped or stipulated herein to be shipped, the contract
shall be construed to be severable as to each installment, except where such
construction would be in direct conflict with the provisions hereinafter set
forth under “Rights of Buyer” and “Rights of Seller”, and breach or default of
either Buyer or Seller as to any installment or installments shall not give the
other party a right to cancel this contract, except as herein otherwise
expressly provided.

 

WARRANTY:  Seller expressly warrants that any goods contracted herein will be
representative of the brand or grade specified herein to be sold, and will
comply with all the applicable provisions of the Federal Food, Drug and Cosmetic
Act and to any applicable State Pure Food and Drug Act.  Buyer hereby waives any
claim or defense based on the quality of the commodities specified herein,
unless (1) within ten (10) days after Buyer learns by use of otherwise of the
defect complained of, but in any event within forty-five (45) days after receipt
of notice of arrival of said commodities at destination Buyer sends Seller at
Seller’s main office a letter by registered mail specifying the nature of the
complaint and (2) within said forty-five (45) days sends by parcel post or
express prepaid to Seller’s said office a five (5) pound sample of the goods
alleged to be defective or inferior, provided that compliance by Buyer with the
above enumerated steps shall not constitute an admission by Seller of the merits
or amounts of Buyer’s said claim or defense.

 

RIGHTS OF BUYER:  In case of default by seller (provided that Seller shall,
without limitation, be in “default” if Seller becomes insolvent or is adjudged
bankrupt, or if at any time the property and assets of Seller are in
liquidation, or if Seller’s financial responsibility becomes impaired, but that
Seller shall not be in “default” for non-performance due to fire, flood,
earthquake, tornado, labor difficulties, riot, federal or state laws or
regulations, acts or defaults by common carriers, shortage of necessary bulk
trucks or bulk railroad cars unless Buyer has furnished Seller with shipping
instructions at least twenty (20) days prior to time of shipment, or Act of God
or the public

 

17

--------------------------------------------------------------------------------


 

enemy).  Buyer may (within thirty (30) days after he has knowledge thereof) by
written notice sent by registered mail to Seller at Seller’s main office:

 

1)              cancel the contract, or,

 

2)              terminate the contract as to the portion thereof in default and
purchase within said thirty (30) days an equal quantity of goods of the same
kind and grade and recover from Seller the excess of the price so paid over the
purchase price named herein, plus any incidental loss or expense, and in
addition thereto, recover a sum equal to one per cent (1%) of the contract price
named herein; or,

 

3)              terminate the contract as to any unshipped balance, and recover
from Seller as liquidated damages a sum to be computed by the following
formula:  (a) one per cent (1%) of the per cwt. contract price named herein
multiplied by the number of cwts remaining unshipped, plus (b) amount of rise,
if any, per bushel in the market value of cash wheat or rye, as the case may be
in carload lots at Seller’s mill between date of contract and date of
termination multiplied by two and thirty-five hundredths (2.35) times the number
of cwts. remaining unshipped.  In case of a decline in such value of such wheat
or rye between said dates, Buyer shall recover the sum specified in (a) less the
amount of such decline per bushel multiplied by two and thirty-five hundredths
(2.35) times the number of cwts remaining unshipped.  Such amount shall be
credited to the amount provided in (b) solely in reduction of damages.

 

Provided:  That if the default consists of a failure by Seller to ship at the
time required, Buyer may cancel or terminate the contract as above provided only
after giving Seller preliminary written notice of intention to cancel or
terminate by registered mail addressed to the Seller’s main office.  If Seller
does not ship within eight (8) days after mailing of such notice, then Buyer
may, within thirty (30) days after the expiration of said eight (8) days, cancel
or terminate the contract as above provided.

 

RIGHTS OF SELLER:  In case of default by Buyer (provided that Buyer shall,
without limitation, be in “default” if Buyer becomes insolvent or is adjudged
bankrupt, or if Buyer shall fail to make any payment to Seller when due under
this or any other contract between Buyer and Seller or if at any time the
property and assets of Buyer are in liquidation if Buyer’s financial
responsibility becomes impaired, but as to any unshipped balance hereunder Buyer
shall not be in “default” for delay in performance due to fire, flood,
earthquake, tornado, labor difficulties, riot, federal or state laws or
regulations, acts or defaults or common carriers, or act of God or the public
enemy), Seller

 

18

--------------------------------------------------------------------------------


 

may within thirty (30) days after he has knowledge thereof) by written notice
send by registered mail to Buyer at Buyer’s main office:

 

1)              cancel the contract; or,

 

2)              terminate the contract as to the portion thereof in default or
as to any unshipped balance, or both, and

 

A)          resell, within said thirty (30) days any of the above goods which
have been shipped and which Buyer has wrongfully failed or refused to accept and
recover from Buyer differences between the above purchase price thereof, and the
price obtained on resale, if latter be less than former; also any incidental
loss and expense, including salesmen’s times and expense in connection with such
resale, and all demurrage (resale anywhere in the usual course of Seller’s
business or at any terminal market or at or near destination shall be proper and
conclusive in the absence of bad faith) and

 

B)            If Seller terminates as to unshipped balance, recover from Buyer
as liquidated damages a sum to be computed by the following formula: (a) (see
percentage on front of contract) per day for each day from date of contract to
date of termination for each cwt. remaining unshipped, plus (b) ten (10¢) cents
for each cwt. remaining unshipped as the cost of selling, plus (c) amount of
decline, if any, per bushel in the market value of cash wheat or rye, as the
case may be, in carload lots at Seller’s mill between date of contract and date
of termination multiplied by two and thirty-five hundredths (2.35) times the
number of cwts. remaining unshipped.  In case of a rise in such value of such
wheat or rye between said dates, Seller shall recover the sums specified in
(a) and (b), less the amount of such rise per bushel multiplied by two and
thirty-five hundredths (2.35) times the number of cwts. remaining unshipped. 
Such amount shall be credited to the amounts provided in a (a) and (b) solely in
reduction of damages.

 

Provided: That if the default consists of a failure by Buyer to provide shipping
instructions as required “Shipments,” Seller may cancel or terminate the
contract as above provided only after giving Buyer preliminary written notice of
intention to cancel or terminate, by registered mail addressed to Buyer’s main
office.  If Buyer does not provide, within eight (8) days after mailing of such
notice, shipping instructions for immediate delivery of all past due shipments,
then Seller may, within thirty (30) days after the expiration of said eight
(8) days period such shipping instructions for immediate delivery, Seller shall
have at least ten (10 days after receipt thereof instructions for immediate
delivery.  Seller shall have at least ten (10) days after receipt thereof within
which to ship and shall and

 

19

--------------------------------------------------------------------------------


 

have such additional time as may in Seller’s sole discretion by reasonably
necessary, having in mind the Seller’s then milling operations and requirements.

 

PROVISIONS FOR AUTOMATIC EXTENSION:  If Buyer shall fail to furnish complete
shipping instructions (and when required, the necessary containers) to reach
Seller at his main office ten (10) days before the date for any shipment
specified herein, or before the final date specified for shipment, as the case
may be, and if Buyer shall fail to notify Seller that he does not intend to
accept any further deliveries under this contract, then (unless Seller elects to
exercise his right to cancel or terminate the contract) this contract as to such
shipment, or shipments shall without notice automatically be extended from day
to day until Buyer furnishes complete shipping instructions (and when required,
the necessary containers), in accordance with the provisions of paragraph
entitled “Shipment” or until Buyer notifies Seller that he does not intend to
accept any further deliveries under this contract, or until Seller exercises his
right provided herein to cancel or terminate the contract; and for each day
during which the contract is thus automatically extended Buyer will pay Seller
carrying charges at the rate of (see percentage on front of contract) per cwt.
per day.

 

LIMITATIONS OF ACTIONS: No action at law or in equity shall be maintained by
Buyer against Seller or any of Seller’s other vendees to recover damages for
alleged violation of Seller or said vendee of any law, Federal or State, now in
effect or hereinafter enacted, pertaining to discrimination in price, services
or facilities including the Cayton Act (U.S.C. Title 15 Secs. 12 to 27
inclusive) as amended by Act of Congress approved June 19, 1936, or any further
amendment thereto, as respects any products delivered by Seller to Buyer
pursuant to this contract unless (1) written notice of the particular deliveries
on which the claim for such damages is based shall be given by Buyer to Seller
at Seller’s main office by registered mail within six (6) months after delivery
thereof to Buyer with a full statement of the particulars to such claim then
known to Buyer, and (2) action shall be commenced within one (1) year after
delivery of such products to Buyer.

 

20

--------------------------------------------------------------------------------